McBride, J.,

delivered the opinion of the Court

James Holloway brought an action of trespass in the Common Pleas of St. Louis, against the steamboat Western Belle, by complaint for an injury done to a flatboat by the said steamboat, the flatboat belonging to the said plaintiff. The defendant demurred to the complaint, and the demurrer being sustained and judgment rendered thereon in favor of the defendant, the plaintiff has brought the case here by writ of error.
The only question presented is, has the Court of Common Pleas of St. Louis county, jurisdiction in actions of trespass against boats and vessels?
By an act of the General Assembly of this State, entitled, “An act to establish a Court of Common Pleas in the county of St. Louis,” approved 27th February, 1845, R. C., 314, sec. 2, the jurisdiction of said court is defined. By the second sub-division of said section, the Court of Com*149mon Pleas has “concurrent original jurisdiction with the Circuit Court in all actions founded on contract by and against boats and vessels.” Had there been no further legislation on the subject, no question could have arisen, for obviously the jurisdiction claimed in this case is not given by the foregoing provision. But when the legislature undertake to prescribe a summary remedy against boats and vessels, and give to creditors, and' persons injured by them, a lien thereon, they declare that, “every boat and vessel used in navigating the waters of this State, shall be liable and subject to a lien in the following cases: Fourth, ‘For all demands, &c., and for damages for injuries done to persons or property by such boat or vessel.5’5 ■ •
Sec. 3. “Every person claiming the benefit of a lien, &c., may commence his suit, &c., by filing a complaint, &c., with the clerk of the Circuit Court of the county in which the boat or vessel may be foundJ and in St. Louis county the suit may also be commenced by filing the complaint with the clerk of the Court of Common Pleas-55
This manner of conferring jurisdiction, where a new remedy is given by statute, is not uncommon, and we can see no valid objection to it.
This latter act was approved on the 26th day of March, 1845, R. C., 1845, p. 181, and if there be any conflict between its provisions and the former act defining the jurisdiction of the Court of Common Pleas, it must control this last named act, having been approved one month subsequent.’
The Court of Common Pleas erred in sustaining the demurrer,
and the other Judges concurring herein,
its judgment is reversed and the cause remanded.